Title: From Alexander Hamilton to James McHenry, 15 May 1800
From: Hamilton, Alexander
To: McHenry, James


New York May 15. 1800
If, My Dear McHenry, your retreat is from any circumstances painful to yourself I regret it with all the sincerity of a real friend; otherwise I congratulate you. It is impossible that our public affairs can proceed under the present chief or his Antifoederal rival without loss of reputation to all the Agents. Happy those who are released from the fetter.
But my friend we are not to be discouraged. Zeal and fortitude are more than ever necessary. A new and more dangerous AEra has commenced. Revolution and a new order of things are aroused in this quarter. Property Liberty and even life are at stake. The friends of good principles must be more closely linked, more watchful and more decided than they have been. Of this enough for the present—More hereafter. Can we not see each other, without my coming to Philadelphia, before you go to Maryland?
Yrs. Affecty.
A Hamilton
James McHenry Esqr
